DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The examiner has removed the objections to claims 1-2, 11 and 18; the rejection under 112(a) to claims 1, 4-6, 8-9, 11-16, 18 and 20-21 has been removed; the double patenting rejection to claims 1, 3-9, 11, 13-16 and 18-21 has been removed.
Terminal Disclaimer
The terminal disclaimer filed on 3/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,586,386 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-7and 10-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant has amended independent claims 1, 11 and 18 to include allowable subject matter from cancelled claims 8-9. Newly added independent claims 22-24 also include the allowable subject matter of cancelled claims 8-9.
Regarding claim 1, the prior art doesn’t teach:  an output component that transmits, to a digital device over a network, the one of the first region and the second region of the first 3D data and first texture data for the at least one of the first region and the second region of the first 3D data at a first resolution, and subsequently transmits, to the digital device, an update to one of the first region and the second region of the first 3D data with one of the first region and the second region of the second 3D data based on position data and orientation data associated with a camera view within a rendering of the first 3D data, wherein the output component subsequently transmits, to the digital device, second texture data for an other of the first region and the second region of the first 3D data at a second resolution in response to a determination that a viewpoint associated with the rendering of the 3D model on the digital device satisfies a defined criterion.
Regarding claim 11, the prior art doesn’t teach:  transmitting, to the digital device, first texture data for the at least one of the first region and the second region of the first 3D data at a first resolution; [[and]] transmitting, to the digital device, an update to one of the first region and the second region of the first 3D data with one of the first region and the second region of the second 3D data based on position data and orientation data associated with a camera view within a rendering of the first 3D data; and transmitting, to the digital device, second texture data for an other of the first region and the second region of the first 3D data at a second resolution in response to a determination that a viewpoint associated with the rendering of the 3D data on the digital device satisfies a defined criterion;.
Regarding claim 18, the prior art doesn’t teach: transmit, to the digital device, first texture data for the at least one of the first region and the second region of the first 3D data at a first resolution; [[and]] transmit, to the digital device, an update to one of the first region and the second region of the first 3D data data data ; and transmit, to the digital device, second texture data for an other of the first and second region of the first 3D data at a second resolution in response to a determination that a viewpoint associated with the rendering of the 3D model on the digital device satisfies a defined criterion.
Regarding claim 22, the prior art doesn’t teach: and an output component that transmits, to a digital device over a network, the one of the first region and the second region of the first 3D data and first mesh data for the at least one of the first region and the second region of the first 3D data at a first resolution, and subsequently transmits, to the digital device, an update to one of the first region and the 
Regarding claim 23, the prior art doesn’t teach: transmitting, to the digital device, first mesh data for the at least one of the first region and the second region of the first 3D data at a first resolution; transmitting, to the digital device, an update to one of the first region and the second region of the first 3D data with one of the first region and the second region of the second 3D data based on position data and orientation data associated with a camera view within a rendering of the first 3D data; and transmitting, to the digital device, second mesh data for an other of the first region and the second region of the first 3D data at a second resolution in response to a determination that a viewpoint associated with the rendering of the first 3D data on the digital device satisfies a defined criterion.
Regarding claim 24, the prior art doesn’t teach: transmit, to the digital device, first mesh data for the at least one of the first region and the second region of the first 3D data at a first resolution; transmit, to the digital device, an update to one of the first region and the second -8-Application Serial No. 16/814,304Docket No. MATT-000 1.USO4 region of the first 3D data with one of the first region and the second region of the second 3D data based on position data and orientation data associated with a camera view within a rendering of the first 3D data; and transmit, to the digital device, second mesh data for an other of the first region and the second region of the first 3D data at a second resolution in response to a determination that a viewpoint associated with the rendering of the first 3D data on the digital device satisfies a defined criterion.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ISRAELSEN US20080112610A1; 
Bahmutov 'EFFICIENT LARGE SCALE ACQUISITION OF BUILDING INTERIORS" Department of Computer Sciences, Purdue University, West Lafayette, IN 47907, CSD TR#06-017, August 2006; 
Cheng "A PERCEPTUALLY DRIVEN MODEL FOR TRANSMISSION OF ARBITRARY 3D MODELS OVER UNRELIABLE NETWORKS", Dept. of Computing Science, University of Alberta, Edmonton, Alberta, Canada, Proceedings of the Third International Symposium on 3D Data Processing, Visualization, and Transmission (3DPVT'06) 0-7695-2825-2/06 $20.00, 2006

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612